DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/21/2022 is acknowledged.
In the Requirement for Restriction/Election filed 3/14/2022, Group I was stated to encompass claims 1-9 and 17-20. In Applicant’s reply, Applicant elected Group I, "claims 1-19 and 17-20." It is assumed that Applicant intended to elect Group I, claims 1-9 and 17-20. 
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022.


Claim Status
Claims 1-20 are pending.
	Claims 10-16 are withdrawn.
	Claims 1-9 and 17-20 are under examination.
	Claims 1-9 and 17-20 are rejected.

Priority
	The instant Application claims the benefit of domestic priority to US provisional applications 62/422,841, filed 11/16/2016, and 62/447,076, filed 1/17/2017. 
	Applicant's claim for the benefit of a prior-filed application, PCT/US17/61554, filed 11/14/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Accordingly, each of claims 1-9 and 17-20 are afforded the effective filing date of the 11/16/2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/09/2019 is in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. A signed copy of the IDS document is included with this Office Action. One reference (Non-Patent Literature Cite No. 5) was not provided. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references. Please ensure that all reference information is included on any future IDS submissions.

Drawings
The drawings are objected to because box 152 in FIG. 1D states “Select a Position in a Set of Reference Read”, which should be “Select a Position in a Set of Reference Reads”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Analyzing 1202 at [77]; and a base pair panel 208 at [92] and [93].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “304” and “306” have both been used to designate the noisy cluster in FIG. 3 at [104] in the Specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “306” has been used to designate both a noisy cluster and circles in a clean locus in FIG. 3 at [104] in the Specification.  Reference character “690” has been used to designate both a video interface and an output peripheral interface in FIG. 6 at [138].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Output Peripheral Interface 695 in FIG. 6; Storage Token API 748 in FIG. 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 5/09/2019.
	The Specification at [41] states that systematic false positives are commonly found in small variant calling and reference Figure 1, but FIG. 1A-D do not appear to illustrate this assertion.

Trade Names
	The use of the terms such as USER, as an example, which are trade names or marks used in commerce, have been noted in this application. Each term should be accompanied by corresponding generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
	The claims are objected to for the following informalities:
	Claim 6 recites “wherein the validating further comprises comparing the quality score to a threshold; and declaring the potential variant call to be a valid variant call when the quality score exceeds the threshold”. The semicolon after threshold is not grammatically correct and should be changed to a comma or, better, changed to no punctuation since a list of two elements, i.e. "comparing" and "declaring," requires no punctuation (e.g. "X and Y" not "X, and Y).


Claim Rejections - 35 USC § 112(b)
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 4 recites the limitation “wherein the relation is based on a non-parametric Wilcoxon rank sum test”. The recited “relation” requires but lacks sufficient antecedent basis as there is no previous recitation of a relation in either claim 1 or claim 3, from which claim 4 depends. Further, claim 2 does recite obtaining a relation. It is therefore not clear whether claim 4 was intended to depend from claim 2 or claim 3, or if claim 3 was intended to depend from claim 2. If claim 3 is intended to depend from claim 2, it is noted that the relationship between the distribution of the baseline variant frequencies recited in claims 2 and 3 would be unclear. The Specification, at [30], [37], and [86] does not resolve or otherwise clarify the intended claim dependency. For examination purposes, it is assumed that claim 4 is depends from claim 3 as recited. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 17-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to one or more judicial exceptions (JEs) without significantly more.  
MPEP 2106 organizes JE analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below.  MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a computer implemented method and a system, i.e., processes, machines, or manufactures within the above 101 categories [Step 1: YES; See MPEP § 2106.03].

Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite JEs in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps directed to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1 and 17: obtaining/obtain baseline variant frequencies at the designated position within one or more baseline genomic sequences; obtaining/obtain a sample variant frequency at the designated position for the genomic sequence of interest; analyzing/analyze the baseline and sample variant frequencies at the designated position to obtain a quality score; and validating/validate the potential variant call for the genomic sequence of interest based on the quality score.	
Dependent claim 8: determining the baseline variant frequencies for the reference reads at the designated positions.
Dependent claims 2-7, 9, and 18-20 recite further steps that limit the judicial exceptions in independent claims 1 and 17 and, as such, also are directed to those abstract ideas. Claims 2-4 and 18-19 further limit how the baseline and sample variant frequencies are analyzed; claims 5, 7, and 20 further limit the baseline variant frequencies; claim 6 further limits the validating step; and claim 9 further limits determining the baseline variant frequencies.
The abstract ideas recited in the claims are evaluated under a Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually validate potential variant calls based on quality scores of baseline and sample variant frequencies. Without further detail as to the methodology involved in “obtaining”, “analyzing”, “validating”, and “determining”, under the BRI, one may simply, for example, use pen and paper to obtain baseline and sample variant frequencies and analyze those frequencies to obtain a quality score and validate the potential variant call. Several of these steps and those recited in the dependent claims require mathematical techniques as the only supported embodiments, e.g. "analyzing... to obtain a quality score" (claim 1), as supported in the Specification at [86-88] and [96].
Therefore, claims 1 and 17 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].

Step 2A, Prong Two
Because the claims do recite JEs, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the JEs into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the JEs is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the JEs, then the claim is said not to clearly integrate the JEs into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: receiving sequencing data including a sample read that has a corresponding sequence of nucleotides along the genomic sequence of interest; receiving an indication of a potential variant call at a designated position within the sequence of nucleotides along the genomic sequence of interest.
Claim 8: receiving sequencing data that includes a plurality of reference reads of a sequence of nucleotides along the baseline genomic sequence, and determining the baseline variant frequencies for the reference reads at the designated positions.
Claim 17: sequencing data including a sample read that has a corresponding sequence of nucleotides along the genomic sequence of interest; receive an indication of a potential variant call at a designated position within the sequence of nucleotides along the genomic sequence of interest.
Independent claim 1 includes a computer implemented method under control of one or more processors executing program instructions. Independent claim 17 includes a system comprising memory storing program instructions and one or more processors.

Considerations under Step 2A, Prong Two
The Specification discloses aspects of embodiments in connection with utilizing information from the foregoing processes and information from raw fragments to improve variant calling sensitivity and specificity at [106] and [120], but does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or clearly comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 

Conclusions regarding integration under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as receiving sequencing data and an indication of a variant call, perform functions of collecting the data needed to carry out the JEs. Data gathering does not impose any meaningful limitation on the JEs, or on how JEs are performed. Data gathering steps are not sufficient to integrate the JEs into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of “a computer implemented method… under control of one or more processors executing program instructions” and “a system… comprising: memory storing program instructions…; one or more processors” do not describe any specific computational steps by which the “computer parts” perform or carry out the JEs, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the JEs. Hence, these are mere instructions to apply the JEs using a computer, and therefore the claim does not integrate that JEs into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].

Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Liu (US 2015/0324519, IDS Reference) discloses that receiving sequencing data and an indication of a variant call is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example: (FIG. 1, block 160 and [58-59]; and FIG. 4, block 410 and [95]). As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and 17, and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Liu (US 2015/0324519, IDS Reference) teaches that computing elements are routine, well-understood and conventional in the art. Said portions of the prior art are, for example: [8]; [10]; [12]; and [149-159]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [129-130]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the JEs (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Liu (US 2015/0324519, 5/9/2019 IDS Reference).
With regard to the instant claimed elements taught in the prior art, teachings from Liu are described in italics, after each claimed step for claims 1 and 17. Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. The prior art to Liu discloses accurate variant calling methods for low frequency variants (abstract). 

Claim 1 discloses a computer implemented method for validating variant calls, the method comprising (Liu teaches calculating a confidence level that a specific variant at a specific location is a true positive (abstract); Liu teaches a computer-implemented method [8]):
under control of one or more processors executing program instructions for (Liu teaches a central processor controlling the execution of instructions [150]), 
receiving sequencing data including a sample read that has a corresponding sequence of nucleotides along the genomic sequence of interest (Liu teaches receiving samples containing polynucleotides and cells that contain a genome encoded in chromosomes (FIG. 1, block 110 and [51]) and sequencing the extracted DNA (FIG. 1, block 160 and [58-59]; FIG. 4, block 410 and [95]));
receiving an indication of a potential variant call at a designated position within the sequence of nucleotides along the genomic sequence of interest (Liu teaches aligning sequencing reads to a target region of a reference sequence to determine the number of variations between the sequence reads and the reference sequence (FIG. 1, block 170 and [61-62]; FIG. 4, blocks 420-430 and [96-97]);
obtaining baseline variant frequencies at the designated position within one or more baseline genomic sequences (Liu teaches counting the variants and read counts of the same class at each location of the plurality of locations for each sample sequenced in the same sequencing run as the test sample (FIG. 4, block 450 and [99]) and determining the variant frequency for each sample (FIG. 4, block 460 and [100]);
obtaining a sample variant frequency at the designated position for the genomic sequence of interest (Liu teaches counting the variant alleles and the read count of a same variant class at a specific sequence location on the aligned sequence reads of a test sample  (FIG. 4, block 430 and [97]) and determining the variant frequency in the test sample (FIG. 4, block 440 and [98]);
analyzing the baseline and sample variant frequencies at the designated position to obtain a quality score (Liu teaches determining a probability value corresponding to the variant frequency for variants of the same class at the specific location in the test sample compared to the variant frequencies of the other samples, where the probability value may be an actual probability, an accumulative distribution, or a quality score (FIG. 4, block 470 and [101]); and
validating the potential variant call for the genomic sequence of interest based on the quality score (Liu teaches making a variant call based on the probability value and a threshold value to determine whether variants of the variant class at the specific location on the test sample are true positives (FIG. 4, block 480 and [102]).

Regarding claim 2, Liu teaches the method of claim 1 as described above. Liu teaches that the variant frequencies calculated for each sample sequenced in the same sequencing run as the test sample (i.e., baseline variant frequencies) can be used to determine a statistical distribution of variant frequencies for variants of the same class in the same sequencing run [100]. Liu teaches comparing (i.e., obtaining a relation) the variant frequency for variants of the same class at the specific location in the test sample to parameters of the statistical distribution to determine a probability value [101].

Regarding claim 5, Liu teaches the method of claim 1 as described above. Liu teaches comparing a first variant frequency at one location of a sample to one or more second variant frequencies measured from other samples, where the second variant frequency (i.e., baseline variant frequencies) can correspond to an expected value for sequencing errors for a sequencing run (i.e., background noise) [4]. Liu teaches that the variant frequency of the additional samples is noise [106].

Regarding claim 6, Liu teaches the method of claim 1 as described above. Liu teaches making a variant call based on the probability value and a threshold value to determine whether variants of the variant class at the specific location on the test sample are true positives (i.e., valid) [102]. Liu teaches a quality score threshold of QLOC ≥ 18 as a good decision point for calling specific variants (i.e., quality score exceeds the threshold) (FIG. 9, [135]; FIG. 10, [136]).

Regarding claim 7, Liu teaches the method of claim 1 as described above. Liu teaches determining the variant frequency for variants of the same variant class for each sample in an example of 3 samples (i.e., multiple baseline genomic sequences) [100]. Liu teaches calculating a plurality of variant classes, each variant class corresponding to a different type of variant (i.e., more than one type of allele) [157].

Regarding claim 8, Liu teaches the method of claim 1 as described above. Liu teaches counting the variants and read counts of the same class at each location of the plurality of locations (i.e., the designated positions) for each sample sequenced in the same sequencing run as the test sample (FIG. 4, block 450 and [99]) and determining the variant frequency (i.e., baseline variant frequencies) for each sample (FIG. 4, block 460 and [100]).

Regarding claim 9, Liu teaches the method of claim 8 as described above. Liu teaches counting the variants and read counts of the same class at each location of the plurality of locations (i.e., the designated positions) for each sample sequenced in the same sequencing run as the test sample (FIG. 4, block 450 and [99]) and determining the variant frequency (i.e., baseline variant frequencies) for each sample (FIG. 4, block 460 and [100]). It is considered that Liu fairly teaches the limitations of the claim regarding a base pair window in the scenario where the window is one base pair long, as is supported in the Specification at [94]. 

Claim 17 discloses a system for validating variant calls, the system comprising (Liu teaches calculating a confidence level that a specific variant at a specific location is a true positive (abstract); Liu teaches a computer-implemented method performed at a computer system [8]):
memory storing program instructions and sequencing data including a sample read that has a corresponding sequence of nucleotides along the genomic sequence of interest (Liu teaches system memory for storing instructions or other information [150]; Liu teaches receiving samples containing polynucleotides and cells that contain a genome encoded in chromosomes (FIG. 1, block 110 and [51]) and sequencing the extracted DNA (FIG. 1, block 160 and [58-59]; FIG. 4, block 410 and [95]));
one or more processors that, when executing the program instructions (Liu teaches a central processor controlling the execution of instructions [150]):
receive an indication of a potential variant call at a designated position within the sequence of nucleotides along the genomic sequence of interest (Liu teaches aligning sequencing reads to a target region of a reference sequence to determine the number of variations between the sequence reads and the reference sequence (FIG. 1, block 170 and [61-62]; FIG. 4, blocks 420-430 and [96-97]);
obtain baseline variant frequencies at the designated position within one or more baseline genomic sequences (Liu teaches counting the variants and read counts of the same class at each location of the plurality of locations for each sample sequenced in the same sequencing run as the test sample (FIG. 4, block 450 and [99]) and determining the variant frequency for each sample (FIG. 4, block 460 and [100]);
obtain a sample variant frequency at the designated position for the genomic sequence of interest (Liu teaches counting the variant alleles and the read count of a same variant class at a specific sequence location on the aligned sequence reads of a test sample  (FIG. 4, block 430 and [97]) and determining the variant frequency in the test sample (FIG. 4, block 440 and [98]);
analyze the baseline and sample variant frequencies at the designated position to obtain a quality score (Liu teaches determining a probability value corresponding to the variant frequency for variants of the same class at the specific location in the test sample compared to the variant frequencies of the other samples, where the probability value  may be an actual probability, an accumulative distribution, or a quality score (FIG. 4, block 470 and [101]); and
validate the potential variant call for the genomic sequence of interest based on the quality score (Liu teaches making a variant call based on the probability value and a threshold value to determine whether variants of the variant class at the specific location on the test sample are true positives (FIG. 4, block 480 and [102]).

Regarding claim 18, Liu teaches the system of claim 17 as described above. Liu teaches that the variant frequencies calculated for each sample sequenced in the same sequencing run as the test sample (i.e., baseline variant frequencies) can be used to determine a statistical distribution of variant frequencies for variants of the same class in the same sequencing run [100]. Liu teaches comparing (i.e., obtaining a relation) the variant frequency for variants of the same class at the specific location in the test sample to parameters of the statistical distribution to determine a probability value [101].
Regarding claim 20, Liu teaches the system of claim 17 as described above. Liu teaches comparing a first variant frequency at one location of a sample to one or more second variant frequencies measured from other samples, where the second variant frequency (i.e., baseline variant frequencies) can correspond to an expected value for sequencing errors for a sequencing run (i.e., background noise) [4]. Liu teaches that the variant frequency of the additional samples is noise [106].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1 and 17 as described in the above 102 rejection, in view of Yandell et al. (EP2614161B1, as cited on the attached form 892 Notice of References Cited). 
Regarding claim 3, Liu teaches the method of claim 1 as described above. Liu teaches that the variant frequencies calculated for each sample sequenced in the same sequencing run as the test sample (i.e., baseline variant frequencies) can be used to determine a statistical distribution of variant frequencies for variants of the same class in the same sequencing run [100]. Liu teaches comparing (i.e., obtaining a relation) the variant frequency for variants of the same class at the specific location in the test sample to parameters of the statistical distribution to determine a probability value [101]. Liu does not teach indexing the sample variant frequency with respect to a distribution of the baseline variant frequencies.
However, the prior art to Yandell discloses a method for identifying disease-causing genetic variants [4]. Yandell teaches using tools like GATK or SamTools for identifying variants, where SamTools provides various utilities for manipulating alignments in the SAM format, including sorting, merging, indexing and generating alignments in a per-position format [53]. 

Regarding claim 19, Liu teaches the system of claim 17 as described above. Liu teaches that the variant frequencies calculated for each sample sequenced in the same sequencing run as the test sample (i.e., baseline variant frequencies) can be used to determine a statistical distribution of variant frequencies for variants of the same class in the same sequencing run [100]. Liu teaches comparing (i.e., obtaining a relation) the variant frequency for variants of the same class at the specific location in the test sample to parameters of the statistical distribution to determine a probability value [101]. Liu does not teach indexing the sample variant frequency with respect to a distribution of the baseline variant frequencies.
However, Yandell teaches using tools like GATK or SamTools for identifying variants, where SamTools provides various utilities for manipulating alignments in the SAM format, including sorting, merging, indexing and generating alignments in a per-position format [53].

Regarding claims 3 and 19, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Liu and Yandell because the methods are in the same field of endeavor. It would have been obvious to use SamTools to perform any of the common bioinformatics techniques as taught by Yandell for data manipulation, including sample indexing, during the process of sample comparison. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would have been predictable.

B.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 as described in the above 102 rejection, in view of Yandell, as applied to claim 3 as described in the above 103 rejection, and in further view of Fay et al. (Statistics Surveys, 2010, 4, p. 1-39, as cited on the attached form 892 Notice of References Cited). 
Regarding claim 4, Liu in view of Yandell teaches the method of claim 3 as described above. Liu teaches using models based on a statistical distribution of logarithmic variant frequency for a variant class because the variant frequencies are not in normal distribution [1014]. Liu does not teach a non-parametric Wilcoxon rank sum test.
However, the prior art to Fay discloses perspectives for using the two-sample t-test versus the Wilcoxon-Mann-Whitney (WMW) test (abstract). Fay teaches using the Wilcoxon rank sum or Mann-Whitney U test (WMW) based, in part, on the normality of the data (p. 9, par. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the statistical analysis used in the methods of Liu in view of Yandell for determining whether variants are true positives with the statistical analysis of Fay because either statistical analysis would be expected to be reasonably successful in identifying true variants. The motivation to use the Wilcoxon rank sum or Mann-Whitney U test (WMW) would have been to get better power by using the WMW procedure for data with distributions with heavy tails or very skewed distributions, as taught by Fay (p. 19, par. 4). Therefore, it would have been obvious to forego the log transformation of the variant frequencies of Liu, which were performed because the transformed variant frequency is closer to normal distribution than the original variant frequency for most noises [106], and instead use the statistical test of Fay, for the predictable result of detecting true variants when comparing test variant frequencies to background variant frequency distributions.


Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                        
/G STEVEN VANNI/Primary Examiner, Art Unit 1631